UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

- against -
ORDER OF RESTITUTION

LATIQUE JOHNSON,
(S5) 16 Cr. 281 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Jessica Feinstein,
Assistant United States Attorney, of counsel; the Defendant’s conviction on Counts One and
Two of the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

1, Amount of Restitution. LATIQUE JOHNSON, the Defendant, shall pay
restitution in the total amount of $14,000 to the victim of the offenses charged in Counts One and
Two, The name, address, and specific amount owed to the victim is forth in the Schedule of
Victims attached hereto. Upon advice of a change of address, the Clerk of Court is authorized to
send payments to the new address without further order of this Court.

2. Joint and Several Liability. Defendant’s liability for restitution shall be
joint and several with Donnell Murray, under S5 16 Cr. 281, and Rayshaun Jones, under S4 13
Cr. 416, Defendant’s liability for restitution shall continue unabated until either the Defendant
has paid the full amount of restitution ordered herein, or the victim has been paid the total
amount of his loss frem all the restitution paid by the Defendant and co-defendants in this matter.

3, Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and

Federal Rule of Criminal Procedure 49.1, to protect the privacy interests of the victim, the

 
Schedule of Victims attached hereto shall be filed under seal, except that copies may be retained
and used or disclosed by the Government, the Clerk’s Office, and the Probation Department, as
need be to effect and enforce this Order, without further order of this Court.

Dated: New York, New York

December (7. 2019
SO ORDERED.

Raub I LerrdaS

Paul G, Gardephe
United States District Judge

 
